UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6932


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CHARLES LEE BREWER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:95-cr-00010-JPB)


Submitted:    February 24, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Paul Thomas Camilletti, Assistant
United   States  Attorney,   Martinsburg, West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles Lee Brewer appeals the district court’s order

granting in part and denying in part his motion for reduction of

sentence under 18 U.S.C. § 3582(c)(2) (2006) and reducing the

sentence for his conviction for possession with the intent to

distribute cocaine base to 168 months’ imprisonment.                  We have

reviewed the record and find no reversible error.              Accordingly,

we   affirm   for    the   reasons    stated   by    the   district     court,

United States   v.    Brewer,   No.   3:95-cr-00010-JPB      (N.D.     W.   Va.

May 28, 2008), and in our recent decision in United States v.

Dunphy, 551 F.3d 247 (4th Cir. 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      2